—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered June 26, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees and burglary in the first degree, and sentencing him to concurrent terms of 9 to 18 years, 3 to 9 years, and 9 to 18 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People presented overwhelming evidence, including the presence of defendant’s fingerprints in the victims’ apartment under circumstances permitting no reasonable conclusion other than guilt. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony.
*135By failing to object, or by making only generalized objections, or by failing to request further relief after objections were sustained, defendant has failed to preserve his current claims regarding various comments made by the prosecutor in summation, and we decline to review them in the interest of justice. Were we to review them, we would find that the challenged comments were generally based on the evidence and responsive to the defense summation (see, People v Overlee, 236 AD2d 133), and that there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, J. P., Milonas, Williams, Mazzarelli and Saxe, JJ.